Exhibit 5.1 April 27, 2015 Cedar Realty Trust, Inc. 44 South Bayles Avenue Port Washington, NY 11050 Ladies and Gentlemen: You (the “Company”) have requested our opinion in connection with your filing of a shelf registration statement on FormS-3 (the “Registration Statement”) registering up to $1,000,000,000 aggregate initial offering price of (i)shares of common stock, $.06 par value per share (the “Common Stock”), (ii)shares of preferred stock, $.01 par value per share (the “Preferred Stock”), (iii)warrants to purchase Common Stock or Preferred Stock (the “Warrants”), (iv)stock purchase contracts (the “Stock Purchase Contracts”), (v)units (the “Units”) and (vi)depositary shares representing preferred stock (“Depositary Shares” and, together with the Common Stock, the Preferred Stock, the Warrants, the Stock Purchase Contracts and the Units, the “Securities”) to be issued to the public from time to time and up to $200,000,000 aggregate initial offering price of Securities that may be registered pursuant to Rule462(b) under the Securities Act of 1933, as amended (the “Securities Act”) by means of an additional registration statement relating to the Registration Statement (any such additional registration statement, the “462(b) Registration Statement”). In furnishing this opinion, we have examined copies of the Registration Statement, your Articles of Incorporation and By-Laws, as amended to date, and the minutes of the meeting of the Board of Directors authorizing the issuance of the Securities. We have also examined such other documents, papers, statutes and authorities as we deemed necessary to form a basis for the opinion hereinafter expressed. As to various questions of fact material to such opinion, we have relied upon statements and certificates of your officers and representatives and others. In rendering this opinion, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as duplicates or certified or conformed copies and the authenticity of the originals of such latter documents, and have further assumed that: (i) the Registration Statement, and any amendments thereto (including post-effective amendments), will have become effective; (ii) a prospectus supplement will have been prepared and filed with the Securities and Exchange Commission describing the Securities offered thereby; (iii) all Securities will be issued and sold in compliance with applicable federal and state securities laws and in the manner stated in the Registration Statement and the appropriate prospectus supplement; and (iv) a definitive purchase, underwriting, deposit, warrant, stock purchase, unit or similar agreement with respect to any Securities offered will have been duly authorized and validly executed and delivered by the Company and the other parties thereto. Based upon and subject to the foregoing, it is our opinion that: The Common Stock (including any Common Stock issued pursuant to the 462(b) Registration Statement) has been duly authorized by all necessary corporate action of the Company and when (a)the applicable provisions of the Securities Act and such state “blue sky” or securities laws as may be applicable have been complied with, (b)the shares of Common Stock have been issued, delivered, and paid for and (c) the Company has taken all necessary corporate action to approve the issuance of the shares of Common Stock, the terms of the offering thereof and related matters, such shares of Common Stock will be validly issued, fully paid and nonassessable. The Preferred Stock (including any Preferred Stock issued pursuant to the 462(b) Registration Statement) has been duly authorized by all necessary corporate action of the Company and when (a)the applicable provisions of the Securities Act and such state “blue sky” or securities laws as may be applicable have been complied with, (b)the Company’s board of directors has adopted and the Company has duly filed with the Secretary of State of Maryland Articles Supplementary to the Company’s Articles of Incorporation establishing the preferences, limitations and relative voting and other rights of each series of Preferred Stock prior to issuance thereof, (c)the shares of Preferred Stock have been issued, delivered and paid for and (d) the Company has taken all necessary corporate action to approve the issuance of the shares of Preferred Stock, the terms of the offering thereof and related matters, such shares of Preferred Stock will be validly issued, fully paid and nonassessable. The Warrants (including any Warrants issued pursuant to the 462(b) Registration Statement) have been duly authorized by all necessary corporate action of the Company and when (a)the applicable provisions of the Securities Act and such state “blue sky” or securities laws as may be applicable have been complied with, (b)the Warrants have been issued, delivered and paid for, and the shares of Common Stock or Preferred Stock issuable upon exercise of the Warrants have been reserved for issuance and (c) the Company has taken all necessary corporate action to approve the issuance of the Warrants, the terms of the offering thereof and related matters, such Warrants will be validly issued and will constitute valid and legally binding obligations of the Company, enforceable against the Company in accordance with their terms, subject to the effect of bankruptcy, insolvency, moratorium, fraudulent conveyance and similar laws relating to or affecting creditors’ rights generally and court decisions with respect thereto and we express no opinion with respect to the application of equitable principles in any proceeding, whether in law or equity. The Stock Purchase Contracts have been duly authorized by all necessary corporate action of the Company and when (a)the applicable provisions of the Securities Act and such state “blue sky” or securities laws as may be applicable have been complied with, (b)the agreements relating to the Stock Purchase Contracts shall have been duly executed and delivered by the parties thereto, assuming that the terms of such Stock Purchase Contracts are in compliance with then applicable law and (c) the Company has taken all necessary corporate action to approve the sale of the Stock Purchase Contracts, the terms of the offering thereof and related matters, the Stock Purchase Contracts will be validly issued and will constitute valid and legally binding obligations of the Company, enforceable against the Company in accordance with their terms, subject to the effect of bankruptcy, insolvency, moratorium, fraudulent conveyance and similar laws relating to or affecting creditors’ rights generally and court decisions with respect thereto and we express no opinion with respect to the application of equitable principles in any proceeding, whether in law or equity. The Units have been duly authorized by all necessary corporate action of the Company and when (a)the applicable provisions of the Securities Act and such state “blue sky” or securities laws as may be applicable have been complied with, (b) the Company has taken all necessary corporate action to approve the issuance of the Units, the terms of the offering thereof and related matters and (c)the agreements relating to the Units shall have been duly executed and delivered by the parties thereto, assuming that the terms of such Units are in compliance with then applicable law, the Units will be validly issued and will constitute valid and legally binding obligations of the Company, enforceable against the Company in accordance with their terms, subject to the effect of bankruptcy, insolvency, moratorium, fraudulent conveyance and similar laws relating to or affecting creditors’ rights generally and court decisions with respect thereto and we express no opinion with respect to the application of equitable principles in any proceeding, whether in law or equity. The Depositary Shares (including any Depositary Shares issued pursuant to the 462(b) Registration Statement) have been duly authorized by all necessary corporate action of the Company and when (a)the applicable provisions of the Securities Act and such state “blue sky” or securities laws as may be applicable have been complied with, (b)the Company’s board of directors has adopted and the Company has duly filed with the Secretary of State of Maryland Articles Supplementary to the Company’s Articles of Incorporation establishing the preferences, limitations and relative voting and other rights of each series of Preferred Stock underlying the Depositary Shares and the fractional share of Preferred Stock represented by each Depositary Share prior to issuance thereof, (c)the shares of Preferred Stock represented by the Depositary Shares have been deposited under an enforceable deposit agreement, (d)the Depositary Shares have been issued, delivered, and paid for and (e) the Company has taken all necessary corporate action to approve the issuance of the Depositary Shares, the terms of the offering thereof and related matters, such Depositary Shares will be validly issued, fully paid and nonassessable. Attorneys involved in the preparation of this opinion are admitted to practice law in the State of New York and we do not purport to be experts on, or to express any opinion herein concerning, any law other than the laws of the State of New York, the Maryland General Corporation Law and the federal laws of the United States of America. We hereby consent to be named in the Registration Statement to be filed by you with the Securities and Exchange Commission under the Securities Act as attorneys who have passed upon the legality of the Securities to be registered by the Registration Statement; and we further consent to your filing a copy of this opinion as an exhibit to the Registration Statement and to the incorporation by reference of this opinion in any 462(b) Registration Statement. In giving such permission, we do not admit hereby that we come within the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations of the Securities and Exchange Commission thereunder. Very truly yours, /s/ Stroock & Stroock & Lavan LLP STROOCK & STROOCK & LAVAN LLP
